DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  
Claims 3 and 4 fail to define the following acronyms S, NW, NSD and DB. Therefore, the acronyms NS, NW, NSD and DB need to be redefined in a similar manor done in claims 1 and 2 (eg. Network service (NS)).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over NAKAJIMA et al. (JP2017143452A) in view of MUSTAFIZ et al. (US20180309646A1).

As to claim 1, NAKAJIMA teaches a management apparatus for managing a network service (NS) constructed on a network (NW) including a core NW serving as a virtualization area and an access NW serving as a non- virtualization area (See par. 0006 wherein the invention provides a management device for managing an NS (Network Service) which is built in an NW including a core NW (Network) serving as a virtualized area and an access NW serving as a non-virtualized area, and an NS; as taught by NAKAJIMA), in which the NW includes a server-side apparatus and an NW-side apparatus when the NS is provided (See par. 0006 wherein a service management unit for managing the NS, a server system management unit for managing The server system unit arranged in the NW, and an NW system unit for managing the NW system unit arranged in the NW, and the service management unit is provided; as taught by NAKAJIMA), the management apparatus comprising: a request reception unit configured to acquire an NS generation order including an input parameter required for designating the server-side apparatus and the NW-side apparatus, from an external apparatus (See par. 0006 wherein a request receiving part for externally acquiring an NS generation request including input parameters necessary for specifying the server system device and the NW system device for providing the NS; as taught by NAKAJIMA); and a catalog database (DB) that stores a catalog serving as a template of the NS (See par. 0006 wherein the invention also provides a catalog management section for managing a catalog which is a template of NS; as taught by NAKAJIMA), wherein the catalog includes an NS Descriptor (NSD) being a portion where a configuration of the NS is described and having a plurality of types of information sets for defining a group of constituent elements of the NS in a selectable manner (See par. 0046 wherein the catalog managed by the catalog management unit 13 is, for example, an NSD (NS Descriptor). It includes elements such as a VNFD (VNF Descriptor), a PNFD (Physical Network Function Descriptor), a VLD (VL Descriptor), and a VNFFGD (VNF Forwarding Graph Descriptor); as taught by NAKAJIMA)
NAKAJIMA does not teach and the apparatus further comprises a scenario management unit configured to generate, if a specific parameter for individually designating a group of constituent elements of the NS by the external apparatus without selecting the plurality of types of information sets is included in the input parameter, the NS by using the individually designated group of constituent elements of the NS, and to generate, if the specific parameter is not included in the input parameter, the NS by using an information set selected by the external apparatus.  
In similar field of endeavor, MUSTAFIZ teaches and the apparatus further comprises a scenario management unit configured to generate, if a specific parameter for individually designating a group of constituent elements of the NS by the external apparatus without selecting the plurality of types of information sets is included in the input parameter, the NS by using the individually designated group of constituent elements of the NS (See figs. 4-9, par. 0042, In the course of the instantiation process, the NFVO 102 receives additional instantiation parameters from the entity (e.g. OSS/BSS 110) initiating the instantiation process. These instantiations input parameters contain information on deployment flavors and are used to customize a specific NS instance and its VNF instances; or par. 0078, A further tailoring of the VNFR is possible based on the deployment flavor and geographical location constraint, which results in NS-specific VNFR 405(step 5); as taught by MUSTAFIZ), and to generate, if the specific parameter is not included in the input parameter, the NS by using an information set selected by the external apparatus (See figs. 4-9, par. 0081, wherein the process is triggered by a new network service request from a tenant. From then on, the process can be executed automatically. It is also possible that, instead, the different phases of the process can be triggered by the OSS/BSS; or pars. 0095-0096, wherein NS-specific VNF descriptors (VNFDs) and the NFRs are received from the OSS/BSS and forwarded to corresponding VNFM(s). According to the method, a VNFM configures NS-specific VNFs with deployment-specific details; as taught by MUSTAFIZ
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA apparatus to include the teachings of MUSTAFIZ where  the apparatus further comprises a scenario management unit configured to generate, if a specific parameter for individually designating a group of constituent elements of the NS by the external apparatus without selecting the plurality of types of information sets is included in the input parameter, the NS by using the individually designated group of constituent elements of the NS, and to generate, if the specific parameter is not included in the input parameter, the NS by using an information set selected by the external apparatus. Such a person would have been motivated to make this combination as the NFV reference architectural framework, standardized by the European Telecommunications Standards Institute (ETSI) and adopted by Topology and Orchestration Specification for Cloud Applications (TOSCA) defines several functional blocks, i.e., actors, playing different roles in the various phases of NS and VNF lifecycle management, from on-boarding to operations and monitoring. However, the current ETSI standard does not provide network service design and deployment processes (MUSTAFIZ, pars. 0003-0005).

As to claim 2, NAKAJIMA and MUSTAFIZ teach the limitations of claim 1. NAKAJIMA further teaches wherein the catalogue further includes a portion where an application utilized in the NS is described, a portion where a physical function utilized in the NS is described, and a portion where a connection relationship between applications utilized in the NS is described, and a portion where a link utilized in the NS is described (See par. 0009, wherein the catalog includes: (1) a portion describing the configuration of the NS; and (2) a portion describing an application used in the NS. (3) A portion describing a physical function used in the NS, a portion describing a connection relationship between the applications used in the NS, and a portion describing a link used in the NS (5) are included in the NS 4; as taught by NAKAJIMA)
As to claim 3, NAKAJIMA teaches a network management method in a management apparatus for managing an NS constructed on an NW including a core NW serving as a virtualization area and an access NW serving as a non-virtualization area (See par. 0006 wherein the invention provides a management device for managing an NS (Network Service) which is built in an NW including a core NW (Network) serving as a virtualized area and an access NW serving as a non-virtualized area, and an NS; as taught by NAKAJIMA), in which the NW includes a server-side apparatus and an NW-side apparatus when the NS is provided (See par. 0006 wherein a service management unit for managing the NS, a server system management unit for managing The server system unit arranged in the NW, and an NW system unit for managing the NW system unit arranged in the NW, and the service management unit is provided; as taught by NAKAJIMA), the management apparatus includes a catalog DB that stores a catalog serving as a template of the NS (See par. 0006 wherein the invention also provides a catalog management section for managing a catalog which is a template of NS; as taught by NAKAJIMA), and the catalog includes an NSD being a portion where a configuration of the NS is described and including a plurality of types of information sets for defining a group of constituent elements of the NS in a selectable manner (See par. 0046 wherein the catalog managed by the catalog management unit 13 is, for example, an NSD (NS Descriptor). It includes elements such as a VNFD (VNF Descriptor), a PNFD (Physical Network Function Descriptor), a VLD (VL Descriptor), and a VNFFGD (VNF Forwarding Graph Descriptor); as taught by NAKAJIMA), the method comprising: acquiring an NS generation order including an input parameter required for designating the server-side apparatus and the NW-side apparatus, from an external apparatus (See par. 0006 wherein a request receiving part for externally acquiring an NS generation request including input parameters necessary for specifying the server system device and the NW system device for providing the NS; as taught by NAKAJIMA).
 NAKAJIMA does not teach generating, if a first parameter in which a group of constituent elements of the NS is individually designated by the external apparatus without selecting the plurality of See figs. 4-9, par. 0042, In the course of the instantiation process, the NFVO 102 receives additional instantiation parameters from the entity (e.g. OSS/BSS 110) initiating the instantiation process. These instantiations input parameters contain information on deployment flavors and are used to customize a specific NS instance and its VNF instances; or par. 0078, A further tailoring of the VNFR is possible based on the deployment flavor and geographical location constraint, which results in NS-specific VNFR 405(step 5); as taught by MUSTAFIZ); and generating, if the first parameter is not included in the input parameter, the NS by using an information set selected by the external apparatus (See figs. 4-9, par. 0081, wherein the process is triggered by a new network service request from a tenant. From then on, the process can be executed automatically. It is also possible that, instead, the different phases of the process can be triggered by the OSS/BSS; or pars. 0095-0096, wherein NS-specific VNF descriptors (VNFDs) and the NFRs are received from the OSS/BSS and forwarded to corresponding VNFM(s). According to the method, a VNFM configures NS-specific VNFs with deployment-specific details; as taught by MUSTAFIZ).  
In similar field of endeavor, MUSTAFIZ teaches generating, if a first parameter in which a group of constituent elements of the NS is individually designated by the external apparatus without selecting the plurality of types of information sets is included in the input parameter, the NS by using the individually designated group of constituent elements of the NS; and generating, if the first parameter is not included in the input parameter, the NS by using an information set selected by the external apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the NAKAJIMA apparatus to include the teachings of MUSTAFIZ for generating, if a first parameter in which a group of constituent elements of the NS is individually designated by the external apparatus without selecting the plurality of types of information sets is 

As to claim 4, NAKAJIMA and MUSTAFIZ teach the limitations of claim 3. NAKAJIMA further teaches wherein the catalogue further includes a portion where an application utilized in the NS is described, a portion where a physical function utilized in the NS is described, a portion where a connection relationship between applications utilized in the NS is described, and a portion where a link utilized in the NS is described (See par. 0009, wherein the catalog includes: (1) a portion describing the configuration of the NS; and (2) a portion describing an application used in the NS. (3) A portion describing a physical function used in the NS, a portion describing a connection relationship between the applications used in the NS, and a portion describing a link used in the NS (5) are included in the NS 4; as taught by NAKAJIMA).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20210144056A1
2017-12-14
CONFIGURATION GENERATION FOR VIRTUAL NETWORK FUNCTIONS (VNFs) WITH REQUESTED SERVICE AVAILABILITY
US20200313969A1
2020-06-15
Network Slice Deployment Method and Apparatus
US20200287801A1
2020-03-25
Network slice management method and device
US20200186442A1
2018-03-08
Derivation of network service descriptor from network service requirements
US20200067782A1
2018-05-03
Mla based distributed management and orchestration (mano) system and method
US20190238425A1
2017-10-05
Capability exposure for service instantiation
US20180181424A1
2016-06-30
Virtualized network function management apparatus, virtual machine management apparatus, method for allocating resources to virtual network function, and program
US10033595B2
2014-08-27

System and method for mobile network function virtualization


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174